NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
AUTHENEX, INC.,
Plaintiff-Appellant,
V.
EMC CORPORATION,
Defendant-Appellee.
2011-1264 .
Appeal from the United States District Court for the
Central District of California in case no. 10-CV-1251,
Senior Judge Mariana R. Pfaelzer.
ON MOTION
ORDER
Authenex, Inc. moves to stay the briefing schedule or
for an extension of time to file its opening brief.
Authenex states that the district court has not en-
tered a final judgment and that counterclaims for declara-
tory judgments of noninfringement and invalidity remain
pending. Because these claims remain pending, the
appellant acknowledges that its appeal is premature See
Pause Tech. u. TiVO Inc., 401 F.3d 1290 (Fed. Cir. 2005)

AUTHENEX V. EMC CORP 2
(dismissing appeal when counterclaim regarding invalid-
ity remained pending; after case was fully briefed, grant-
ing 1eave to seek remedial action at district court and
allowing reinstatement of appeal under same docket
number if within 30 days of dismissal a party appealed
from a district court final judgment).
Accordingly,
IT ls ORDERED THAT:
(1) AutheneX is directed to show cause within 14 days
of the date of filing of this order why this appeal should
not be dismissed for lack of jurisdiction.*
(2) The briefing schedule is stayed. The motions are
denied as moot.
FoR THE COURT
5
   /s/ Jan I'lorbaly
Date Jan Horbaly '
Clerk
cc: Jeremy S. Pitcock, Esq. F"_ 0
Chris R. Ottenweller, Esq. !l.S.COURTOF PEAL8FOR
8 THE FEDERA§l.PClRCUlT
3 wm 04 2011
1Al| HDRBALY
C|.EH£
" Authenex may of course timely file a new ap-
peal if and when the district court enters a final judgment
deciding all claims.